 1

 2

 3

 4

 5

 6                     UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WASHINGTON
 7
      JADE WILCOX, on behalf of herself,
 8    and all others similarly situated,         Case No. CV 17-275-RMP

 9                            Plaintiff,         Related to Case No. CV 17-00122-
                                                 RMP
10    vs
                                                 SETTLEMENT CERTIFICATE
      SWAPP LAW, PLLC, DBA CRAIG
11    SWAPP AND ASSOCIATES; and
      JAMES CRAIG SWAPP, individually,
12
                           Defendants.
13

14         Plaintiff, on behalf of the Class, and Defendants, by and through their

15   undersigned attorneys, and submit this Settlement Certificate in response to the

16   Court’s Text Only Order (ECF No. 129) of August 9, 2019:

17         At the end of the mediation with Senior Judge Lonny R. Suko on May 23,

18   2019, Plaintiff, on behalf of the Class, and Defendants reached a verbal agreement

19   of the essential terms of a settlement of this litigation. This Court had certified a

20   class under Rule 23 on January 25, 2019. The settlement intends to resolve the


     SETTLEMENT CERTIFICATE: Page 1
 1   claims of the Class. The agreement was reached with the understanding that the

 2   terms of the settlement would be subject to approval by the Court pursuant to Rule

 3   23(e) and that a formal settlement agreement would be filed with the Court along

 4   with a motion for preliminary approval. Assuming that the Court grants

 5   preliminary approval of the Settlement Agreement, notice will be provided to the

 6   Class and Class Members will be provided time to object to or request exclusion

 7   from the Class, pursuant to Rule 23(e)(1), (2) and (5).

 8         Since May 23, 2019, Class Counsel and Defendants have established an

 9   Escrow Account to hold the settlement funds until distribution to the Class. In

10   addition, Class Counsel has solicited requests for proposals from professional

11   settlement administrators, drafted a proposed formal settlement agreement and

12   drafted a proposed class notice. Defendants have made the first of the multi-part

13   payments required by the settlement to the Escrow Account. Defendants anticipate

14   providing any edits or comments on the formal settlement agreement and class

15   notice by mid-September.

16         As such, the Co-Lead Class Counsel and Defendants’ Counsel expect to be

17   able to file the formal settlement agreement and the motion for preliminary

18   approval along with the class notice and recommendation for appointment of a

19   settlement administrator by no later than October 4, 2019.

20


     SETTLEMENT CERTIFICATE: Page 2
 1         RESPECTFULLY SUBMITTED THIS 29th day of August, 2019.

 2         Approved electronically                     /s/ James B. King
           R. Joseph Barton 8/29/19             By:
 3   By:                                        James B. King, WSBA No 8723
     R. Joseph Barton (admitted pro hac vice)   Evans, Craven & Lackie, P.S.
 4   Block & Leviton LLP                        818 W. Riverside, Suite 250
     1735 20th Street, NW                       Spokane, WA 99201-0910
 5   Washington, DC 20009                       Tel: (509) 455-5200
     Tel: (202) 734-7046                        Fax (509) 455-3632
 6   Fax: (617) 507-6020                        Email: jking@ecl-law.com
     Email: jbarton@blockesq.com
 7                                              Barbara J. Duffy, WSBA No. 18885
     Thomas G. Jarrard, WSBA No. 39774          Ryan P. McBride, WSBA No. 33280
 8   The Law Office of Thomas G. Jarrard,       Taylor Washburn, WSBA No. 51524
     PLLC                                       Lane Powell PC
 9   1020 N. Washington Street                  1420 Fifth Avenue, Suite 4200
     Spokane, WA 99201                          P.O. Box 91302
10   Tel: (425) 239-7290                        Seattle, WA 98111
     Email: tjarrard@att.net                    Tel: (206) 223-7000
11                                              Fax: (206) 223-7107
     Jason Leviton, WSBA No. 34106              Email: duffyb@lanepowell.com
12   Block & Leviton LLP                        Email: mcbrider@lanepowell.com
     260 Franklin Street, Suite 1860            Email: washburnt@lanepowell.com
13   Boston, MA 02210
     Tel: (617) 398-5600                        Counsel for Defendants
14   Fax: (617) 507-6020
     Email: jason@blockesq.com
15   Co-Lead Class Counsel

16   James R. Sweetser
     Marcus Sweetser
17   Sweetser Law Office
     1020 N. Washington Street
18   Spokane, WA 99201
     Tel: (509) 328-0678
19   Email: jsweets@sweetserlawoffice.com
     Email: msweetser@sweetserlawoffice.com
20   Additional Counsel for Plaintiff


     SETTLEMENT CERTIFICATE: Page 3
